Citation Nr: 0423772	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for post traumatic 
neuropathy of the left lateral chest wall.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1959 to June 1963 (Marines), and from May 1964 to March 
1967 (Army), and had subsequent service with the Army 
National Guard.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran provided testimony 
before a hearing officer at the RO in October 2003.  At the 
hearing he withdrew two issues previously perfected for 
appeal; entitlement to service connection for a left calf 
disorder and for a missing tooth #19.  

The issue of entitlement to service connection for post 
traumatic neuropathy of the left lateral chest wall is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a medical 
diagnosis of bronchitis.

2.  A knee disorder was not manifested during active service, 
arthritis of the knees was not manifested in the first 
postservice year, and there is no competent evidence relating 
any current knee disability to the veteran's service.

3.  Cardiovascular (to include coronary artery) disease was 
not manifested in service or within one year following the 
veteran's service separation; any current cardiovascular 
disease is not shown to be related to service.

CONCLUSIONS OF LAW

1.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2003).

2.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2003).

3.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the July 2002 rating decision and in a November 2002 
statement of the case (SOC).  A May 2001 letter (before the 
decision appealed), specifically noted the "VCAA," and 
informed the veteran what evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 60 days, it also advised him that 
evidence received within a year would be considered.  An 
April 2004 letter was issued to meet the notice requirements 
enunciated by the Court in Quartuccio, supra.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letters advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what he should submit).  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  He has been afforded VA examinations for 
the claimed disorders.  He has not identified any pertinent 
records outstanding.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Basis

Service medical records, including medical examination 
reports dated in March 1959 (enlistment), June 1963 (release 
to inactive duty), March 1964 (enlistment) and March 1967 
(separation) contain no findings pertaining to any of the 
veteran's claimed disorders.  A September 1988 outpatient 
record shows a diagnosis of resolving bronchitis.  A February 
1989 Statement of Medical Examination and Duty Status shows 
that the veteran was on active duty (annual training) when he 
was treated in September 1988.  A December 1989 letter from 
the Texas Army National Guard shows that the veteran suffered 
a myocardial infarction (MI) in October 1988, and that his 
personal physician had cleared him to do physical training.  
A June 1990 Report of Medical History notes that the veteran 
was status post MI in 1988, and status post angioplasty in 
October 1988.  He was placed on a permanent profile for his 
cardiac condition in May 1992.  An August 1994 Physical 
Profile report shows that chondromalacia of the knees was 
noted.  The veteran was instructed to not participate in 
running.  
On VA examination in May 1978 there were no complaints, 
abnormal findings, or diagnoses pertaining to the 
disabilities at issue.  

An October 1988 private discharge summary shows a final 
diagnosis of acute anteroseptal myocardial ischemia.  

A December 1988 private medical record shows a diagnosis of 
atherosclerotic coronary heart disease with onset of acute 
anterior myocardial infarction.  

A September 1996 private medical record shows a diagnosis of 
right knee degenerative arthritis.

An October 1996 private medical record shows a diagnosis of 
single-vessel coronary artery disease.  

On April 2002 VA respiratory examination, review of medical 
records revealed no specific history of bronchitis.  Under 
the diagnosis section of the report, it was noted that the 
veteran denied residuals of bronchitis.  Examination was 
noted to be within normal limits.  A VA chest X-ray in April 
2002 was interpreted as normal.

On April 2002 VA orthopedic examination the examiner noted 
that the veteran had a history of bilateral knee pain he 
related to his active service.  X-rays showed early stage 
degenerative joint disease of each knee.  Degenerative joint 
disease of the knees, right greater than left, was diagnosed.  

On April 2002 VA heart examination it was noted that the 
veteran had a cardiac history dating back to October 1988, 
when, while mowing his yard, he felt weak and his wife noted 
that he looked pale.  He went to a private hospital where an 
acute anteroseptal infarction was diagnosed.  Coronary artery 
disease, with previous anteroseptal myocardial infarction was 
diagnosed.  

A May 2002 Report of Contact shows that the veteran informed 
VA that it had all his service medical records from the Texas 
Army National Guard.  

The veteran testified in October 2003 that he was never 
treated on active duty for bronchitis or any chronic lung 
disease.  See page 3 of hearing transcript.  He added he 
first had knee pain in 1994 while with the National Guard, 
and denied any injury during his service, to include during 
his National Guard duty.  He alleged that his current knee 
problems arose as a cumulative effect of wear and tear of 35 
years of service.  See pages 5 and 6 of hearing transcript.  
He denied ever having high blood pressure on active duty.  
See page 7 of hearing transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is 
not full-time (e.g., voluntary training and maintenance 
duties of their assigned units).  38 U.S.C.A. §  101(23).

Certain chronic diseases including, as here pertinent, 
arthritis and cardiovascular disease, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of discharge from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Bronchitis

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran has bronchitis or any residuals thereof.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  Resolving (and thus acute, not chronic) bronchitis 
was last noted in September 1988.  On recent, April 2002, VA 
respiratory examination the veteran denied residuals of 
bronchitis, and examination was within normal limits.  The 
veteran has not submitted any evidence of a current diagnosis 
of bronchitis or identified any treatment provider whose 
records would show such disability exists.  As a layperson, 
he is not competent to establish by his own opinion that he 
has bronchitis or to relate such disability to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the preponderance of the evidence is against the 
claim, and it must be denied.

Bilateral Knee Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Degenerative joint disease (arthritis) 
of both knees has been diagnosed, and chondromalacia has also 
been noted.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of clinical pathology of degenerative joint disease of the 
knees is in 1996, long after the chronic disease presumptive 
period for such disability.  Consequently, presumptive 
service connection is not for consideration.  Regarding any 
contention that a bilateral knee disorder was incurred on 
ACDUTRA, such would have to be shown by evidence that the 
disorder arose from an event while the veteran was actually 
on a period of ACDUTRA.  There is no evidence supporting such 
proposition.  As was previously noted, the veteran has denied 
trauma to his knees.  While chondromalacia was noted in an 
August 1994 Physical Profile report, there is nothing in the 
record relating such pathology to service (or suggesting such 
relationship).  

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no medical 
opinion which relates the veteran's currently diagnosed 
arthritis of the knees to service.  The Board has considered 
the veteran's allegations.  However, as a layperson he is not 
competent to render a probative opinion on a medical matter, 
such as a nexus between his current bilateral knee disorder 
and his military service.  Espiritu, supra.

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Coronary Artery Disease

As noted above, coronary artery disease, was diagnosed on VA 
heart examination in April 2002, and the veteran has a well 
established history of cardiovascular disability.  That he 
has such disability is not in dispute.  The two further 
requirements that must be met to establish service connection 
are:  Evidence of disease or injury in service and competent 
evidence of a nexus between the current cardiovascular 
disease and a disease or injury in service.  

The veteran's service medical records are silent as to any 
cardiovascular disease, to include coronary artery disease.  
The earliest competent (medical) evidence of such disease of 
record is in 1988, when the veteran suffered a MI.  This was 
well beyond the chronic disease presumptive period, and 
presumptive service connection is not for consideration.  It 
is also noteworthy, again, the lapse of time between service 
separation (1967) and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  Maxson, supra.  

Regarding any contention that a cardiovascular disease was 
incurred on ACDUTRA, such would have to be shown by evidence 
that the disease arose from an event (disease or injury) 
while the veteran was actually on a period of ACDUTRA.  There 
is no evidence whatsoever supporting such proposition.  To 
this, the veteran informed the VA examiner at the time of his 
April 2002 heart examination that in October 1988, while 
mowing his yard he felt weak, and thereafter went to a 
private hospital where an acute anteroseptal infarction was 
diagnosed.  It is neither alleged, nor shown, that this 
occurred on ACDUTRA.

The record is devoid of any medical opinion which relates the 
veteran's coronary artery disease to his active service.  As 
a layperson he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.

Without any competent evidence relating the veteran's 
coronary artery disease to service, the preponderance of the 
evidence is against his claim.  Hence, it must be denied.


ORDER

Service connection for bronchitis is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for coronary artery disease is denied.


REMAND

On April 2002 VA examination the veteran provided a history 
of blunt trauma to the left lateral chest wall in 1984, with 
severe bruising.  (Service medical records on file do not 
document this event.)  The diagnosis was post-traumatic 
neuropathy, left lateral chest wall, related to blunt trauma 
in military service.  

The veteran testified in October 2003 that he sustained nerve 
damage to his left side as a result of being struck by a tank 
hatch in June 1984.  He added that he did not seek treatment 
at the time.  See page 9 of hearing transcript.  He added 
that in 1989 a private physician in Garland, Texas told him 
he had nerve damage as a result of a tank hatch injury.  He 
also mentioned that this injury had occurred during a 2-week 
annual training duty period.  See page 11 of hearing 
transcript.  

While the VA examiner in April 2002 linked the veteran's 
claimed left lateral chest wall neuropathy to trauma in 
service, it appears that the examiner may have based his 
medical opinion on history provided by the veteran.  A 
medical opinion based solely on history supplied by the 
veteran that is unsupported by the medical evidence is 
lacking in probative value.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Additional 
development is needed to resolve this matter.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to identify 
all sources of VA and non-VA treatment he 
received for left lateral chest wall post-
traumatic neuropathy since 1989.  He should 
specifically furnish a signed authorization 
for release to the VA of private medical 
records of the 1989 treatment he was afforded 
by a physician in Garland, Texas who told him 
he had chest wall neuropathy due to being 
struck by tank hatches.  The RO should obtain 
for the claims file copies of complete 
records from all treatment sources 
identified, including any VA records not 
already in the claims folder.

2.  The veteran should also be advised that 
he may submit supporting evidence concerning 
the trauma (being struck by tank hatches) he 
claims caused his left lateral chest wall 
neuropathy.  He should be advised that this 
evidence may come from alternative sources, 
such as lay statements, buddy statements, 
letters, and diaries, etc., and that such 
detailed information is vitally necessary for 
VA to attempt to obtain supportive evidence 
regarding his claim.  

3.  Following any additional development 
of the evidence deemed necessary (to 
include if indicated developing for 
evidence of chest wall trauma in service 
and a VA nexus examination), the RO 
should re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



